DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination and Amendments filed on 3/5/2021.
Claim(s) 14, 16-26 is/are canceled.
Claim(s) 15, 27 is/are amended.
Claim(s) 15, 27-37 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 9/13/2021 is/are being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 15, 27-31, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by An et al. (US 2013/0211656), hereafter referred to as An, in view of SAE International: “Automated Driving” (Non-Patent Literature), hereafter referred to as SAE International.
Regarding claims 15 and 27, An teaches a driving control apparatus (“FIG. 4 is a diagram showing the configuration of the autonomous driving apparatus 100 for a vehicle according to an embodiment of the present invention”, para. 0057) comprising a control device (“an autonomous driving apparatus 100 for a vehicle, a driver terminal 200, an autonomous driving context data server 300, and an autonomous driving sharing server 400”, para. 0049, Fig. 3) and configured to create a driving plan (“path”, see Fig. 4 and Abstract citation below) and cause a controller (“context determination main control unit 190”, Fig. 4) of a vehicle (“vehicle”, see Fig. 1-3 and para. 0049 citation above) to execute the driving plan (“The context determination main control unit controls the autonomous driving of the vehicle along the local path.”, Abstract), 
the control device being further configured to:
perform a driving control method (“FIGS. 11 and 12 are flowcharts illustrating an autonomous driving method for a vehicle according to an embodiment of the present invention.”, para. 0116) comprising: 
acquiring a destination (“destination”, see “S53” of Fig. 11 and para. 0119 citation below) of the vehicle (“The autonomous driving apparatus 100 for a vehicle receives the destination of a driver via the driver terminal 200 and uses the received destination to set a destination at step S53.”, para. 0119); 
referring to map information having a first map (“reliable sections”, see para. 0038-0039 citation below and Fig. 1) that includes identification information (“autonomous driving context data”, see para. 0038-0039 and 0041-0042 citations below) of a travel lane (“lane”, see para. 0041-0042 citation below) of a road (“real road”, see para. 0038-0039 citation below, see also “sections of a national road and an expressway” para. 0040) comprising one or more lanes (see at least one lane in Fig. 1) in a traveling direction (see arrows indicating a traveling direction in Fig. 1) and a second map (“unreliable sections”, see para. 0044 citation below and Fig. 1) that does not include the identification information of the travel lane (“FIGS. 1 and 2 are diagrams illustrating the concept of autonomous driving in reliable sections according to an embodiment of the present invention. A reliable section corresponds to a spatial-temporal section in which autonomous driving context data, such as recognition information or map information, satisfies conditions required to perform autonomous driving on a specific road. Here, the required conditions include the case where a resulting sensor value can be used, the case where a recognized resulting value falls within a set error range, and the case where map information matches a real road”, para. 0038-0039,
“Referring to FIG. 1, unreliable sections correspond to a GPS shadow region A in which the reception of GPS signals is impossible while a vehicle is travelling and an area B in which the recognition of a signal lamp is impossible because of the position of the signal lamp or a view hidden by a preceding vehicle while a vehicle is travelling”, para. 0044); 
calculating a route (“autonomous driving global path”, see “S54” of Fig. 11 and para. 0120 citation below) from a current position (“current position”, see “S52” of Fig. 11 and para. 0120 citation below) of the vehicle to the destination (“The autonomous driving apparatus 100 for a vehicle searches for an autonomous driving global path (e.g., a node and link level path) from the current position to the set destination at step S54”, para. 0120);
when traveling along a first route included in the route and belonging to the first map, setting a first driving control (“vehicle drives autonomously”, see para. 0041-0042 citation below, “The autonomous driving apparatus 100 for a vehicle determines whether the subsequent link corresponds to a reliable section at step S66…If, as a result of the determination at step S66, it is determined that the subsequent link corresponds to a reliable section, the autonomous driving apparatus 100 for a vehicle determines whether the vehicle is now moving under autonomous driving at step S67”, para. 0126), while when traveling along a second route included in the route and belonging to the second map, setting a second driving control with a lower level of autonomous driving than that of the first driving control (“hand over the control of the vehicle”, see para. 0045 citation below, “The autonomous driving apparatus 100 for a vehicle determines whether the subsequent link corresponds to a reliable section at step S66. If, as a result of the determination at step S66, it is determined that the subsequent link does not correspond to a reliable section, the autonomous driving apparatus 100 for a vehicle proceeds to step S60”, para. 0126, “If, as a result of the determination at step S60, it is determined that the vehicle is now moving under autonomous driving, the autonomous driving apparatus 100 for a vehicle requests manual driving from the driver via the driver terminal 200 at step S61”, para. 0124,
“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data is gathered for specific time and space spans, and is used to determine a reliable section via simulation or to perform real autonomous driving…The autonomous driving context data includes the data gathering time and position, a GPS context (e.g., the number of satellites and the error rate), lane recognition information (e.g., the lane recognition rate), matching with stored 3D map information (e.g., the number of lanes and the road curvature)”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections”, para. 0045),
(where “manual driving” which corresponds to applicant’s “second driving control” has a lower level of autonomous driving than “autonomous driving” which corresponds to applicant’s “first driving control”); 
creating the driving plan (for the “reliable section”: “autonomous driving local path”, see para. 0131 citation below and “S74” of Fig. 12, or alternatively for the “unreliable section”: “vehicle is moved by the driver”, see para. 0121 citation below and “S55” resultant of “NO” at “S60” of Fig. 11-12, see para. 0124 citation below) for the vehicle to travel along the route with contents of the set driving control 
(“If, as a result of the determination at step S72, it is determined that autonomous driving is possible based on the autonomous driving context data, the autonomous driving apparatus 100 for a vehicle plans an autonomous driving local path based on the results of the simulation at step S74. Here, the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving which has been obtained from the simulation”, para. 0131, 
“Thereafter, the autonomous driving apparatus 100 for a vehicle determines whether the vehicle is now moving under autonomous driving at step S60.”, para. 0124, “The vehicle is moved by the driver or via autonomous driving based on the autonomous driving global path retrieved by the autonomous driving apparatus 100 for a vehicle at step S55”, para. 0121); and 
transmitting the driving plan to the controller of the vehicle (“The path planning unit 170 searches for a global path and a local path, and plans the path of the vehicle based on the results of a search performed by the driving control unit 180. Here, the global path corresponds to at least one path along which a vehicle may travel from the current position of the vehicle to a set destination. Furthermore, the local path corresponds to a path which is most suitable for autonomous driving which is obtained by running a simulation based on a global path. The context determination main control unit 190 operates in conjunction with the driver terminal 200, and controls the autonomous driving of a vehicle in response to a request from a driver received via the driver terminal 200 and based on the driving context of the vehicle”, para. 0066-0067), wherein 
the first driving control includes control by the autonomous driving based on the identification information of the travel lane (“autonomous driving mode is a mode in which the driving path of the vehicle is autonomously set based on the results of the recognition of an environment around the vehicle and the vehicle is controlled according to the determined driving path”, para. 0051, wherein the “autonomous driving context data” is used to “perform autonomous driving”, see para. 0041-0042 citation above), and 
(“Manual driving mode is a mode in which a vehicle driver should drive the vehicle himself or herself”, para. 0051).

An teaches wherein the first driving control includes autonomous driving control, but does not explicitly teach wherein the first driving control includes lane change driving control. However, An states, “the term "autonomous driving" refers to a driving method of autonomously determining the driving path of a vehicle based on the results of the recognition of a surrounding environment around the vehicle and then controlling the vehicle so that the vehicle is driven along the determined driving path.” in para. 0037. One of ordinary skill in the art would have recognized at the time of filing that the “autonomous driving” of An would include “lane change driving control” depending on the vehicle’s level of automation. Said another way, at the time of filing, certain levels of autonomous driving were well-known to include lane change driving control while other levels of autonomous driving were not. 
See, SAE International teaches a first driving control (“SAE level 4, High Automation”, see table., second pg.), and a second driving control (“SAE level 1, Driver Assistance”, see table., second pg.) with fewer executable control contents than that of the first driving control (see “feature(s) in four right-hand columns in table of second pg., wherein “SAE level 1” has fewer executable “feature(s) than “SAE level 4”, “A particular vehicle may have multiple driving automation features such that it could operate at different levels depending upon the feature(s) that are engaged”, third para. of second pg.), wherein the first driving control includes lane change driving control by autonomous driving, and the second driving control does not include the lane change driving control. 
SAE International states, “Dynamic driving task includes the operational (steering, braking, accelerating, monitoring the vehicle and roadway) and tactical (responding to events, determining when to change lanes, turn, use signals, etc.) aspects of the driving task, but not the strategic (determining destinations and waypoints) aspect of the driving task.” And “Driving mode is a type of expressway merging, high speed cruising, low speed traffic jam, closed-campus operations, etc.).”, see “Key Definitions”, emphasis added, second pg.), wherein “a driver assistance system” executes “either steering or acceleration/deceleration” and “the human driver” performs “all remaining aspects of the dynamic driving task” in “SAE level 1” and “an automated driving system” performs “all aspects of the dynamic driving task” (see “Narrative Definition” column for each SAE level).
It is clear that “SAE level 4” includes lane change driving control and “SAE level 1” does not include lane change driving control. Thus, it would have been obvious to one of the ordinary skill in the art at the time of filing that the “autonomous driving mode” of An (para. 0051) comprises lane change control and the “manual driving mode” of An (para. 0051) does not comprise lane change control, as SAE International teaches an “automated driving system” which performs a “dynamic driving task” which includes lane change in “SAE level 4” and performs “dynamic driving task” which does not include lane change in “SAE level 1”. The motivation to combine would be to implement these well-known levels of automation into the “environment in which the autonomous driving apparatus for a vehicle according to the embodiment of the present invention has been applied” of An (para. 0049). Although An does not explicitly state “autonomous driving” comprises lane change control, a specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).

Regarding claim 28, An further teaches presenting the driving plan to a driver (“driver”, see para. 0045 and 0139 citation below) or a passenger of the vehicle before executing the driving plan, the (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045, “The driver terminal 200 provides the driver with information about paths from the current position of the vehicle to the destination via its screen and also provides the driver with information about which of the paths is the path along which autonomous driving is possible.”, para. 0139).  

Regarding claim 29, An further teaches presenting (“vehicle requests that the driver switch the driving mode”, see para. 0141-0142 citation below, where the “request” corresponds to applicant’s “presenting”) a control change point (see points where arrow tips meet section lines in Fig. 13 which are points at which hand over occurs between the “reliable section” and the “unreliable sections”, see para. 0045 and 0141-0142 citations below) to a driver (“driver”, see para. 0045 and 0139 citation below) or a passenger of the vehicle when passing through a point before the control change point by a predetermined distance (“before entering one of the unreliable sections”, see para. 0045 citation below corresponds to applicant’s “passing through a point before the control change point”), the control change point being a point at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045,
“If it is determined that a subsequent link is an unreliable section in the state in which the vehicle is being autonomously driven, the autonomous driving apparatus 100 for a vehicle requests that the driver switch the driving mode of the vehicle to manual driving mode via the driver terminal 200. In response to the request, the driver switches the driving mode of the vehicle to manual driving mode and drives the vehicle by himself. When the vehicle enters a reliable section again, the autonomous driving apparatus 100 for a vehicle informs the driver that autonomous driving is possible. Accordingly, the autonomous driving apparatus 100 for a vehicle may perform control so that autonomous driving is made to the destination in autonomous driving mode.”, para. 0141-0142, “The driver terminal 200 provides the driver with information about paths from the current position of the vehicle to the destination via its screen and also provides the driver with information about which of the paths is the path along which autonomous driving is possible.”, para. 0139).   

Regarding claim 30, An further teaches wherein the second driving control includes an assist on the driving by a driver (“driver, “The driver terminal 200 is a terminal that is held by a driver, and provides the driver with map information”, para. 0051)
(this limitation is taught in the rejection to claim 15, “Manual driving mode is a mode in which a vehicle driver should drive the vehicle himself or herself” (para. 0051), wherein the “manual driving mode” comprises manual driving by a “driver” with a low level of autonomy, see combination of An and SAE International).  

Regarding claim 31, An further teaches wherein creating the driving plan further includes driving control to move the vehicle to a centerline-side lane (see Fig. 8-9 wherein the vehicle changes lanes from a right lane to a left lane and back again the right lane, where the left lane corresponds to applicant’s “centerline-side lane”, “FIGS. 8 to 10 are diagrams illustrating methods of generalizing the driving path of a driver according to embodiments of the present invention.”, para. 0107), and further includes a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  
An does not explicitly teach wherein the moving of the vehicle to the centerline-side lane is on an upstream side of the control change point. However, this limitation is inherent. An teaches moving the vehicle to a centerline-side lane during a method “by which the autonomous driving apparatus 100 for a vehicle generalizes the driving path of a driver” (para. 0106), “wherein the context determination main control unit controls the autonomous driving of the vehicle based on results of the generalization of the path of the driver” (para. 0021). Thus, it is inherent that the moving of the vehicle to the centerline-side lane is on an upstream side of the control change point, as the method of generalizing occurs prior to operating the vehicle autonomously (as in “S67” of Fig. 12, see also rejection to claim 15) in the “reliable section” (see Fig. 1 and rejection to claim 15).

Regarding claim 33, An further teaches wherein creating the driving plan further includes driving control to set a speed of the vehicle to a target value (“average driving speed of each link”, see para. 0041-0042 citation below) when traveling through a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data…is used to…perform real autonomous driving. The autonomous driving context data includes…the average driving speed of each link”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  

Regarding claim 34, An further teaches wherein creating the driving plan further includes driving control to make an amount of change in behavior of the vehicle less than a predetermined value (“the speed limit/turn restriction signpost position”, see para. 0041-0042 citation below) when traveling through a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data…is used to…perform real autonomous driving. The autonomous driving context data includes…signpost recognition information (e.g., the speed limit/turn restriction signpost position”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  

Regarding claim 35, An further teaches wherein creating the driving plan further includes driving control to reduce a control gain (“requests that the driver switch the driving mode of the vehicle to manual driving mode”, see para. 0141-0142 citation below) of the vehicle when traveling through a control change point (see point where arrow tips meet lines  in Fig. 13 which are points at which hand over occurs between the “reliable section” and the “unreliable sections”, see para. 0045 and 0141-0142 citations below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045,
(“If it is determined that a subsequent link is an unreliable section in the state in which the vehicle is being autonomously driven, the autonomous driving apparatus 100 for a vehicle requests that the driver switch the driving mode of the vehicle to manual driving mode via the driver terminal 200. In response to the request, the driver switches the driving mode of the vehicle to manual driving mode and drives the vehicle by himself. When the vehicle enters a reliable section again, the autonomous driving apparatus 100 for a vehicle informs the driver that autonomous driving is possible. Accordingly, the autonomous driving apparatus 100 for a vehicle may perform control so that autonomous driving is made to the destination in autonomous driving mode.”, para. 0141-0142).


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of SAE International (Non-Patent Literature), further in view of Hatano (WO 2017/141426 A1).
Regarding claim 32,  An further teaches wherein creating the driving plan further includes driving control to traveling through the control change point at which the first driving control and the{YB:00891593.DOCXInternational Application Serial No. PCT/JP2017/015021Page 7 of 12Preliminary AmendmentDated: October 8, 2019 second driving control are switched (see Fig. 1).  
An in view of SAE International do not explicitly teach moving the vehicle to a central area of a lane when traveling through the control change point.
However, Hatano teaches a vehicle control device, vehicle control method, and vehicle control program comprising: moving a vehicle (“host vehicle M”, Fig. 3) to a central area (“travel lane center CL”, Fig. 3, also referred to as “center line of the traveling lane”, see para. 0051 citation below) of a lane (“vehicle lane L1”, Fig. 3, also referred to as “traveling lane”, see para. 0051 citation below) when traveling autonomously (“automatic operation mode”, see para. 0051 citation below)
(“​The generation of trajectories in both cases where attention is paid to an automatic operation mode…is described below. FIG. 5 is a diagram showing an example of a trajectory generated by the trajectory generation section 118. As shown in fig. 5 (A), for example, a trajectory generation part 118 sets a future target position such as K (1), K (2), K (3) as a track of the own vehicle M every time a predetermined time ΔT elapses from a current time based on the current position of the vehicle M. Hereinafter, when these target positions are not distinguished, they are simply referred to as "target positions K" ​for example, the number of target positions K is determined according to the target time T. For example, when the target time T is set to 5 seconds, the trajectory generation part 118 sets the target position K on the center line of the traveling lane at a predetermined time ΔT (for example, 0.1 second) in five seconds, and determines the arrangement interval of the plurality of target positions K on the basis of the traveling mode.”, para. 0051.
. 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of SAE International (Non-Patent Literature), further in view of Brooks et al. (US 2019/0382039 A1).
Regarding claim 36, An teaches wherein switching between the first driving control and the second driving control is executed in a lane (see lanes in Fig. 1-2 and rejection to claim 15).
An in view of SAE International do not explicitly teach wherein the lane has a curvature less than a predetermined curvature.
However, Brooks teaches an adaptive vehicle control system, comprising: wherein switching between first driving control and second driving control is executed (“automatically switch control of the vehicle system between automatic control and manual control”, see claim 13 below) in a lane having a curvature less than a predetermined curvature (“based on the operating parameter, wherein the operating parameter is…a route curvature”, see claim 13 below)
(“13. A vehicle control system comprising: one or more processors configured to determine an operating parameter of a vehicle system, the one or more processors configured to identify one or more permissible regions for either automatic control or manual control of the vehicle system based on the operating parameter, the one or more processors configured to automatically switch control of the vehicle system between automatic control and manual control based on the operating parameter, wherein the operating parameter is…a route curvature…”).
All of the components are known in An in view of SAE International and in Brooks. Both An in view of SAE International and Brooks teach vehicle control methods comprising handover of vehicle control between autonomous and manual operation (see para. 0045 of An, para. 0025 of Brooks, and combination of An and SAE International wherein manual operation comprises a level of autonomy). 
Brooks states in para. 0025 “In operation, the vehicle control system 201 automatically controls movement of the vehicle system 100 according to the trip plan. The vehicle control system 201 examines one or more upcoming segments of the trip to determine where the vehicle control system 201 can switch from automatic control (according to the trip plan or another automated system) to manual control. Because operators may become less alert and/or have skills diminish during prolonged automated control, the vehicle control system 201 determines where to switch from automatic control to manual control in order to ensure that the operator is alert, remains alert, and/or maintains or improves the skill of the operator.” 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of An in view of SAE International with the teachings of Brooks by switching between “autonomous” and “manual” control in the “vehicle” of An based on the curvature of the road. The motivation for doing so would be to ensure that the operator is alert, remains alert, and/or maintains or improves the skill of the operator (see para. 0025 citation of Brooks above).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of SAE International (Non-Patent Literature), further in view of Katsumasa et al. (JP 2015/044432 A).
Regarding claim 37, An teaches wherein switching between the first driving control and the second driving control is executed in a lane (see lanes in Fig. 1-2 and rejection to claim 15).
An in view of SAE International do not explicitly teach wherein the number of other vehicles present in the lane are within a predetermined distance which is less than a predetermined value.
However, Katsumasa teaches a drive support apparatus and drive support method, comprising: 
determining a number of other vehicles (“peripheral vehicles 3”, see para. 0045 citation below and Fig. 10) present in a lane (see lane in Fig. 10) are within a predetermined distance which is less than a predetermined value (“threshold number”, see para. 0045 citation below)
(“If the number of peripheral vehicles 3 is less than the threshold number (S230:no), or if the ratio of manually operated vehicles is less than the predetermined ratio (S232:no), a process of proposing switching to manual operation ( S234) is omitted.”, para. 0045)
Katsumasa further teaches where switching between first driving control and second driving control (“switch from the automatic driving to the manual driving”, see para. 0013 citation below) is executed in the lane in which the number of other vehicles present within a predetermined distance is greater than a predetermined value (“predetermined threshold number”, see para. 0013 citation below)
(“Further, in the above-described driving support device of the present invention, when the number of peripheral vehicles is greater than the predetermined threshold number, the ratio of manually driven vehicles among the peripheral vehicles may be detected. Then, when the ratio of the manually driven vehicle is higher than a predetermined ratio and the host vehicle is in the automatic driving, notify the driver that the switching from the automatic driving to the manual driving is recommended. Maybe in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, it is difficult to enjoy the advantages of automatic driving because the original automatic driving is difficult even if automatic driving is performed. Therefore, in such a case, if the driver is recommended to switch from the automatic driving to the manual driving, the driver can enjoy the benefits of the manual driving.”, para. 0013,
“For example, in the example shown in FIG. 10, there are five peripheral vehicles 3 in the inspection area, and three of them are manually operated vehicles, so the ratio of manually operated vehicles is 60%. Therefore, in such a case, it is determined that the ratio of the manually driven vehicle is equal to or higher than a predetermined ratio (S232: yes), and the driver is suggested to switch from the automatic driving to the manual driving (S234).”, para. 0044).
All of the components are known in An in view of SAE International and in Katsumasa. Both An in view of SAE International and Katsumasa teach vehicle control methods comprising handover of vehicle control between autonomous and manual operation (see para. 0045 of An, para. 0013 of Katsumasa, and combination of An and SAE International wherein manual operation comprises a level of autonomy). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of An in view of SAE International with the teachings of Katsumasa by switching between “autonomous” and “manual” control in the “vehicle” of An based on the number of other vehicles present within a proximity the vehicle, as taught by Katsumasa. The motivation for doing so would be to use the method of An in view of SAE International in a congested/high traffic route, because it is difficult to enjoy the advantages of automatic driving in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, (see para. 0013 citation of Katsumasa above). The combination of An in view of SAE International further in view of Katsumasa would result in switching from “manual” to “autonomous” control in the “vehicle” of An when the number of proximal vehicles are less than a predetermined value.
Response to Arguments
Applicant’s arguments filed 3/5/2021, pg. 5-7, in regards to the prior art rejections to the pending claims have been considered but are not persuasive.
Applicant asserts, pg. 6, 
“Regarding claims 15 and 27, An fails to disclose or suggest at least “a first map that
includes identification information of a travel lane of a road comprising one or more lanes in a traveling direction,” as claimed…The map described in An includes the information of the shape of the road, which is distinguishable from information of a travel lane of a road comprising one or more lanes in a traveling direction.”

The Examiner disagrees with this assertion. As stated above in the 35 USC 103 section of this Office action, An teaches the amendments of claims 15 and 27. Specifically An discloses “reliable sections” wherein “A reliable section corresponds to a spatial-temporal section in which autonomous driving context data, such as recognition information or map information, satisfies conditions required to perform autonomous driving on a specific road” (para.  0038-0039, emphasis added), and wherein the “autonomous driving context data” comprises “lane recognition information (e.g., the lane recognition rate), matching with stored 3D map information (e.g., the number of lanes and the road curvature)” (para. 0041-0042). 

Applicant further asserts, pg. 6, 
“An fails to disclose or suggest at least that the first map (i.e., reliable section) and the
alleged second map (i.e., unreliable section) are distinguished based on whether the map includes the identification information of a travel lane or not…. The claimed second map is 

The Examiner disagrees with this assertion. As stated above in the 35 USC 103 section of this Office action, An discloses the “reliable section” and the “unreliable section” differ based on containing the “autonomous driving context data” (para. 0041 and 0044). Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensor data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further asserts, pg. 6, 
“Furthermore, An is silent with respect to at least wherein “the first driving control includes lane
change driving control by the autonomous driving based on the identification information of the
travel lane,” as claimed. SAE International fails to overcome the deficiencies of An.”

The Examiner disagrees with this assertion. As stated above in the 35 USC 103 section of this Office action, An teaches the amendments of claims 15 and 27. Specifically An discloses wherein the “autonomous driving” is based on the “autonomous driving context data” (para. 0041-0042, 0051). Further, as stated above in the 35 USC 103 section of this Office action and in the Final Rejection mailed 12/8/2020, An is not relied upon to teach the claimed lane change. SAE International is relied upon to show that this feature was known. Applicant’s statement regarding SAE International amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in claims 15 and 27 and nakedly asserting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665